                                                                                                                                        -
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                        FILED
                                                                                                                             JAN - 7 2019
                                       UNITED STATES DISTRICT COURT
                                                                                                                        CLERK.   0   5. L;15TRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                                        SOUTHEHN CISTfllCT OF Ci~LIFORNIA
                                                                                                                   BY                              DEPUTY

              UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                  v.                                        (For Offenses Committed On or After November 1, 1987)
                CRISTIAN CRUZ-BAUTISTA
                                                                               Case Number:          18CR4876-DMS

                                                                            Jennifer Coon CJA
                                                                            Defendant's Attorney
REGISTRATION NO.                  722654298
 D -
THE DEFENDANT:
lZl pleaded guilty to count(s)          I of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                      Count
Title & Section                     Nature of Offense                                                                                Nnmber(s)
18 USC 1544                         MISUSE OF PASSPORT                                                                                      I




    The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                                       dismissed on the motion of the United States.

lZJ Assessment: $100.00

      JVTA Assessment*: $
D
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
lZl   No fine                   D Forfeiture pursuant to order filed                                                     , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                            Jauuary 4 2019
                                                                            Date oflmposit" on of Sentence



                                                                            HON.DAN        RAW
                                                                            UNITED STATES DISTRICT JUDGE




                                                                                                                             18CR4876-DMS
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                CRISTIAN CRUZ-BAUTISTA                                                   Judgment - Page 2 of 2
CASE NUMBER:              18CR4876-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
                                                              on
       D
       D
            at - - - - - - - - A.M.
            as notified by the United States Marshal.
                                                                   ------------------
      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on
                                                                        to - - - - - - - - - - - - - - -

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR4876-DMS
